Name: Commission Regulation (EU) No 600/2010 of 8 July 2010 amending Annex I to Regulation (EC) No 396/2005 of the European Parliament and of the Council as regards additions and modification of the examples of related varieties or other products to which the same MRL applies (Text with EEA relevance)
 Type: Regulation
 Subject Matter: agricultural activity;  technology and technical regulations;  foodstuff;  health;  animal product;  means of agricultural production
 Date Published: nan

 9.7.2010 EN Official Journal of the European Union L 174/18 COMMISSION REGULATION (EU) No 600/2010 of 8 July 2010 amending Annex I to Regulation (EC) No 396/2005 of the European Parliament and of the Council as regards additions and modification of the examples of related varieties or other products to which the same MRL applies (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 396/2005 of the European Parliament and of the Council of 23 February 2005 on maximum residue levels of pesticides in and on food and feed of plant and animal origin and amending Council Directive 91/414/EEC (1), and in particular Article 4 thereof, Whereas: (1) Several Member States have requested minor modifications and additions in Annex I to Regulation (EC) No 396/2005, in the column Examples of related varieties or other products to which the same MRL applies. (2) These modifications and additions are necessary to include in Annex I to Regulation (EC) No 396/2005 new fruits, vegetables and cereals which have become available on the market in the Member States. (3) It is appropriate to add the following fruits, vegetables, cereals and animal products: mineola, sloe, arctic bramble, nectar raspberry, physalis, limequats, mangosteen, dragon fruit (red pitaya), tiger nut (chufa), kiwiberry, lovage roots, angelica roots, gentiana roots, tree tomato, gojiberry, wolfberry, choi sum, portuguese kale, portuguese cabbage, leaves of peas and radish, amaranthus spinach and seeds, agretti, seeds of cucurbitacea other than pumpkin, quinoa, elderflowers, ginkgo leaves, edible flowers, mint and game. Cowberries are moved from the category blueberries into the category cranberries. The Latin name for grapes is changed according to the international nomenclature. (4) Regulation (EC) No 396/2005 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health and neither the European Parliament nor the Council has opposed them, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 396/2005 is replaced by the text in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 July 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 70, 16.3.2005, p. 1. ANNEX ANNEX I Products of plant and animal origin referred to in Article 2(1) Code number (1) Groups to which the MRLs apply Examples of individual products within the groups to which the MRLs apply Scientific Name (2) Examples of related varieties or other products to which the same MRL applies Parts of the products to which the MRLs apply 0100000 1. FRUIT FRESH OR FROZEN; NUTS 0110000 (i) Citrus fruit Whole product 0110010 Grapefruit Citrus paradisi Shaddocks, pomelos, sweeties, tangelo (except mineola), ugli and other hybrids 0110020 Oranges Citrus sinensis Bergamot, bitter orange, chinotto and other hybrids 0110030 Lemons Citrus limon Citron, lemon 0110040 Limes Citrus aurantifolia 0110050 Mandarins Citrus reticulata Clementine, tangerine, mineola and other hybrids 0110990 Others (3) 0120000 (ii) Tree nuts (shelled or unshelled) Whole product after removal of shell (except chestnuts) 0120010 Almonds Prunus dulcis 0120020 Brazil nuts Bertholletia excelsa 0120030 Cashew nuts Anacardium occidentale 0120040 Chestnuts Castanea sativa 0120050 Coconuts Cocos nucifera 0120060 Hazelnuts Corylus avellana Filbert 0120070 Macadamia Macadamia ternifolia 0120080 Pecans Carya illinoensis 0120090 Pine nuts Pinus pinea 0120100 Pistachios Pistachia vera 0120110 Walnuts Juglans regia 0120990 Others (3) 0130000 (iii) Pome fruit Whole product after removal of stems 0130010 Apples Malus domesticus Crab apple 0130020 Pears Pyrus communis Oriental pear 0130030 Quinces Cydonia oblonga 0130040 Medlar (4) Mespilus germanica 0130050 Loquat (4) Eriobotrya japonica 0130990 Others (3) 0140000 (iv) Stone fruit Whole product after removal of stems 0140010 Apricots Prunus armeniaca 0140020 Cherries Prunus cerasus, Prunus avium sweet cherries, sour cherries 0140030 Peaches Prunus persica Nectarines and similar hybrids 0140040 Plums Prunus domestica Damson, greengage, mirabelle, sloe 0140990 Others (3) 0150000 (v) Berries & small fruit Whole product after removal of caps/crowns and stems except in the case of currants: fruits with stems 0151000 (a) Table and wine grapes 0151010 Table grapes Vitis vinifera 0151020 Wine grapes Vitis vinifera 0152000 (b) Strawberries Fragaria spp. 0153000 (c) Cane fruit 0153010 Blackberries Rubus fruticosus 0153020 Dewberries Rubus ceasius Loganberries, boysenberries, and cloudberries 0153030 Raspberries Rubus idaeus Wineberries, arctic bramble/raspberry, (Rubus arcticus), nectar raspberries (Rubus arcticus x idaeus) 0153990 Others (3) 0154000 (d) Other small fruit & berries 0154010 Blueberries Vaccinium spp. except V. macrocarpon and V. vitis-idaea Bilberries 0154020 Cranberries Vaccinium macrocarpon and V. vitis-idaea Cowberries (red bilberries) 0154030 Currants (red, black and white) Ribes nigrum, Ribes rubrum 0154040 Gooseberries Ribes uva-crispa Including hybrids with other ribes species 0154050 Rose hips Rosa canina 0154060 Mulberries (4) Morus spp. arbutus berry 0154070 Azarole (4) (mediteranean medlar) Crataegus azarolus Kiwiberry (Actinidia arguta) 0154080 Elderberries (4) Sambucus nigra Black chokeberry (appleberry), mountain ash, buckthorn (sea sallowthorn), hawthorn, service berries, and other treeberries 0154990 Others (3) 0160000 (vi) Miscellaneous fruit Whole product after removal of stems, or crown (pineapples) 0161000 (a) Edible peel 0161010 Dates Phoenix dactylifera 0161020 Figs Ficus carica 0161030 Table olives Olea europaea 0161040 Kumquats (4) Fortunella species Marumi kumquats, nagami kumquats, limequats (Citrus aurantifolia x Fortunella spp.) 0161050 Carambola (4) Averrhoa carambola Bilimbi 0161060 Persimmon (4) Diospyros kaki 0161070 Jambolan (4) (java plum) Syzygium cumini Java apple (water apple), pomerac, rose apple, Brazilean cherry Surinam cherry (grumichama Eugenia uniflora) 0161990 Others (3) 0162000 (b) Inedible peel, small 0162010 Kiwi Actinidia deliciosa syn. A. chinensis 0162020 Lychee (Litchi) Litchi chinensis Pulasan, rambutan (hairy litchi), mangosteen 0162030 Passion fruit Passiflora edulis 0162040 Prickly pear (4) (cactus fruit) Opuntia ficus-indica 0162050 Star apple (4) Chrysophyllum cainito 0162060 American persimmon (4) (Virginia kaki) Diospyros virginiana Black sapote, white sapote, green sapote, canistel (yellow sapote), and mammey sapote 0162990 Others (3) 0163000 (c) Inedible peel, large 0163010 Avocados Persea americana 0163020 Bananas Musa x paradisica Dwarf banana, plantain, apple banana 0163030 Mangoes Mangifera indica 0163040 Papaya Carica papaya 0163050 Pomegranate Punica granatum 0163060 Cherimoya (4) Annona cherimola Custard apple, sugar apple (sweetsop), llama and other medium sized Annonaceae 0163070 Guava (4) Psidium guajava Red pitaya or dragon fruit (Hylocereus undatus) 0163080 Pineapples Ananas comosus 0163090 Bread fruit (4) Artocarpus altilis Jackfruit 0163100 Durian (4) Durio zibethinus 0163110 Soursop (4) (guanabana) Annona muricata 0163990 Others (3) 0200000 2. VEGETABLES FRESH OR FROZEN 0210000 (i) Root and tuber vegetables Whole product after removal of tops (if any) and adhering soil by rinsing or brushing 0211000 (a) Potatoes Tuber form Solanum spp. 0212000 (b) Tropical root and tuber vegetables 0212010 Cassava Manihot esculenta Dasheen, eddoe (Japanese taro), tannia 0212020 Sweet potatoes Ipomoea batatas 0212030 Yams Dioscorea sp. Potato bean (yam bean), Mexican yam bean 0212040 Arrowroot (4) Maranta arundinacea 0212990 Others (3) (4) 0213000 (c) Other root and tuber vegetables except sugar beet 0213010 Beetroot Beta vulgaris subsp. vulgaris 0213020 Carrots Daucus carota 0213030 Celeriac Apium graveolens var. rapaceum 0213040 Horseradish Armoracia rusticana Angelica roots, lovage roots, gentiana roots 0213050 Jerusalem artichokes Helianthus tuberosus 0213060 Parsnips Pastinaca sativa 0213070 Parsley root Petroselinum crispum 0213080 Radishes Raphanus sativus var. saitvus Black radish, Japanese radish, small radish and similar varieties, tiger nut (Cyperus esculentus) 0213090 Salsify Tragopogon porrifolius Scorzonera, Spanish salsify (Spanish oysterplant) 0213100 Swedes Brassica napus var. napobrassica 0213110 Turnips Brassica rapa 0213990 Others (3) 0220000 (ii) Bulb vegetables Whole product after removal of easily detachable skin and soil (when dry) or roots and soil (when fresh) 0220010 Garlic Allium sativum 0220020 Onions Allium cepa Silverskin onions 0220030 Shallots Allium ascalonicum (Allium cepa var. aggregatum) 0220040 Spring onions Allium cepa Welsh onion and similar varieties 0220990 Others (3) 0230000 (iii) Fruiting vegetables Whole product after removal of stems (in case of sweet corn without husks and in case of physalis without sepals) 0231000 (a) Solanacea 0231010 Tomatoes Lycopersicum esculentum Cherry tomatoes, tree tomato, Physalis, gojiberry, wolfberry (Lycium barbarum and L. chinense) 0231020 Peppers Capsicum annuum, var. grossum and var. longum Chilli peppers 0231030 Aubergines (egg plants) Solanum melongena Pepino 0231040 Okra, ladys fingers Hibiscus esculentus 0231990 Others (3) 0232000 (b) Cucurbits  edible peel 0232010 Cucumbers Cucumis sativus 0232020 Gherkins Cucumis sativus 0232030 Courgettes Cucurbita pepo var. melopepo Summer squash, marrow (patisson) 0232990 Others (3) 0233000 (c) Cucurbits inedible peel 0233010 Melons Cucumis melo Kiwano 0233020 Pumpkins Cucurbita maxima Winter squash 0233030 Watermelons Citrullus lanatus 0233990 Others (3) 0234000 (d) Sweet corn Zea mays var. sacharata Kernels plus cob without husks 0239000 (e) Other fruiting vegetables 0240000 (iv) Brassica vegetables 0241000 (a) Flowering brassica Curd only 0241010 Broccoli Brassica oleracea Calabrese, Chinese broccoli, broccoli raab 0241020 Cauliflower Brassica oleracea var. botrytis 0241990 Others (3) 0242000 (b) Head brassica Whole plant after removal of roots and decayed leaves 0242010 Brussels sprouts Brassica oleracea var. gemmifera Only cabbage buttons 0242020 Head cabbage Brassica oleracea convar. capitata Pointed head cabbage, red cabbage, savoy cabbage, white cabbage 0242990 Other (3) 0243000 (c) Leafy brassica Whole plant after removal of roots and decayed leaves 0243010 Chinese cabbage Brassica rapa subspecies pekinensis group Indian (Chinese) mustard, pak choi, Chinese flat cabbage (tai goo choi), choi sum, peking cabbage (pe-tsai), 0243020 Kale Brassica oleracea convar. Acephalea Borecole (curly kale), collards, Portuguese Kale, Portuguese cabbage, cow cabbage 0243990 Others (3) 0244000 (d) Kohlrabi Brassica oleracea convar. acephala, var. gongylodes Whole product after removal of roots, and adhering soil (if any) 0250000 (v) Leaf vegetables & fresh herbs Whole product after removal of roots and decayed outer leaves and soil (if any) 0251000 (a) Lettuce and other salad plants including Brassicacea 0251010 Lambs lettuce Valerianella locusta Italian cornsalad 0251020 Lettuce Lactuca sativa Head lettuce, lollo rosso (cutting lettuce), iceberg lettuce, romaine (cos) lettuce 0251030 Scarole (broad-leaf endive) Cichorium endiva Wild chicory, red-leaved chicory, radicchio, curld leave endive, sugar loaf 0251040 Cress (4) Lepidium sativum 0251050 Land cress (4) Barbarea verna 0251060 Rocket, Rucola (4) Eruca sativa (Diplotaxis spec.) Wild rocket 0251070 Red mustard (4) Brassica juncea var. rugosa 0251080 Leaves and sprouts of Brassica spp. (4), including turnip greens Brassica spp. Mizuna, leaves of peas and radish and other babyleaf brassica crops (crops harvested up to 8 true leaf stage) 0251990 Others (3) 0252000 (b) Spinach & similar (leaves) 0252010 Spinach Spinacia oleracea New Zealand spinach, amaranthus spinach 0252020 Purslane (4) Portulaca oleracea Winter purslane (miners lettuce), garden purslane, common purslane, sorrel, glassworth, Agretti (Salsola soda) 0252030 Beet leaves (chard) Beta vulgaris Leaves of beetroot 0252990 Others (3) 0253000 (c) Vine leaves (grape leaves) (4) Vitis vinifera 0254000 (d) Water cress Nasturtium officinale 0255000 (e) Witloof Cichorium intybus. var. Foliosum 0256000 (f) Herbs 0256010 Chervil Anthriscus cerefolium 0256020 Chives Allium schoenoprasum 0256030 Celery leaves Apium graveolens var. seccalinum Fennel leaves, Coriander leaves, dill leaves, Caraway leaves, lovage, angelica, sweet cisely and other Apiacea leaves 0256040 Parsley Petroselinum crispum 0256050 Sage (4) Salvia officinalis Winter savory, summer savory, 0256060 Rosemary (4) Rosmarinus officinalis 0256070 Thyme (4) Thymus spp. Marjoram, oregano 0256080 Basil (4) Ocimum basilicum Balm leaves, mint, peppermint 0256090 Bay leaves (4) (laurel) Laurus nobilis 0256100 Tarragon (4) Artemisia dracunculus Hyssop 0256990 Others (3) Edible flowers 0260000 (vi) Legume vegetables (fresh) Whole product 0260010 Beans (with pods) Phaseolus vulgaris Green bean (french beans, snap beans), scarlet runner bean, slicing bean, yardlong beans 0260020 Beans (without pods) Phaseolus vulgaris Broad beans, Flageolets, jack bean, lima bean, cowpea 0260030 Peas (with pods) Pisum sativum Mangetout (sugar peas, snow peas) 0260040 Peas (without pods) Pisum sativum Garden pea, green pea, chickpea 0260050 Lentils (4) Lens culinaris syn. L. esculenta 0260990 Others (3) 0270000 (vii) Stem vegetables (fresh) Whole product after removal of decayed tissue, soil and roots 0270010 Asparagus Asparagus officinalis 0270020 Cardoons Cynara cardunculus 0270030 Celery Apium graveolens var. dulce 0270040 Fennel Foeniculum vulgare 0270050 Globe artichokes Cynara scolymus Whole flower head including receptacle 0270060 Leek Allium porrum 0270070 Rhubarb Rheum x hybridum Stalks after removal of roots and leaves 0270080 Bamboo shoots (4) Bambusa vulgaris 0270090 Palm hearts (4) Euterpa oleracea, Cocos nucifera, Bactris gasipaes, daemonorops schmidtiana 0270990 Others (3) 0280000 (viii) Fungi Whole product after removal of soil or growing medium 0280010 Cultivated fungi Common mushroom (4), Oyster mushroom, Shi-take (4) 0280020 Wild fungi (4) Chanterelle, Truffle, Morel, Cep 0280990 Others (3) 0290000 (ix) Sea weeds (4) Whole product after removal of decayed leaves 0300000 3. PULSES, DRY dry seeds 0300010 Beans Phaseolus vulgaris Broad beans, navy beans, flageolets, jack beans, lima beans, field beans, cowpeas 0300020 Lentils Lens culinaris syn. L. esculenta 0300030 Peas Pisum sativum Chickpeas, field peas, chickling vetch 0300040 Lupins (4) Lupinus spp. 0300990 Others (3) 0400000 4. OILSEEDS AND OILFRUITS Whole product after removal of shell, stone and husk when possible 0401000 (i) Oilseeds 0401010 Linseed Linum usitatissimum 0401020 Peanuts Arachis hypogaea 0401030 Poppy seed Papaver somniferum 0401040 Sesame seed Sesamum indicum syn. S. orientale 0401050 Sunflower seed Helianthus annuus 0401060 Rape seed Brassica napus Bird rapeseed, turnip rape 0401070 Soya bean Glycine max 0401080 Mustard seed Brassica nigra 0401090 Cotton seed Gossypium spp. undelinted 0401100 Pumpkin seeds (4) Cucurbita pepo var. oleifera Other seeds of cucurbitacea 0401110 Safflower (4) Carthamus tinctorius 0401120 Borage (4) Borago officinalis 0401130 Gold of pleasure (4) Camelina sativa 0401140 Hempseed (4) Cannabis sativa 0401150 Castor bean Ricinus communis 0401990 Others (3) 0402000 (ii) Oilfruits 0402010 Olives for oil production (4) Olea europaea Whole fruit after removal of stems (if any) after removal of soil (if any) 0402020 Palm nuts (palmoil kernels) (4) Elaeis guineensis 0402030 Palmfruit (4) Elaeis guineensis 0402040 Kapok (4) Ceiba pentandra 0402990 Others (3) 0500000 5. CEREALS Whole/grains 0500010 Barley Hordeum spp. 0500020 Buckwheat Fagopyrum esculentum Amaranthus, quinoa 0500030 Maize Zea mays 0500040 Millet (4) Panicum spp. Foxtail millet, teff 0500050 Oats Avena sativa 0500060 Rice Oryza sativa 0500070 Rye Secale cereale 050080 Sorghum (4) Sorghum bicolor 050090 Wheat Triticum aestivum, T. durum Spelt, triticale 0500990 Others (3) 0600000 6. TEA, COFFEE, HERBAL INFUSIONS AND COCOA 0610000 (i) Tea (dried leaves and stalks, fermented or otherwise of Camellia sinensis) Tea Camellia sinensis Whole product 0620000 (ii) Coffee beans (4) Green beans 0630000 (iii) Herbal infusions (4) (dried) 0631000 (a) Flowers Whole flowers after removal of stalks and decayed leaves 0631010 Camomille flowers Matricaria recutita, Chamaemelum nobile 0631020 Hybiscus flowers Hibiscus sabdariffa 0631030 Rose petals Rosa spec. 0631040 Jasmine flowers Jasminum officinal, Elderflowers (Sambucus nigra) 0631050 Lime (linden) Tillia cordata 0631990 Others (3) 0632000 (b) Leaves Whole product after removal of roots and decayed leaves 0632010 Strawberry leaves Fragaria spp. 0632020 Rooibos leaves Aspalathus spec. Ginkgo leaves 0632030 MatÃ © Ilex paraguariensis 0632990 Others (3) 0633000 (c) Roots Whole product after removal of tops and adehering soil by rinsing or brushing 0633010 Valerian root Valeriana officinalis 0633020 Ginseng root Panax ginseng 0633990 Others (3) 0639000 (d) Other herbal infusions 0640000 (iv) Cocoabeans (4) (fermented or dried) Theobroma cacao Beans after removal of shells 0650000 (v) Carob (4) (St Johns bread) Ceratonia siliqua Whole product after removal of stems or the crown 0700000 7. HOPS (dried), including hop pellets and unconcentrated powder Humulus lupulus Dried cones 0800000 8. SPICES (4) Whole product, dry 0810000 (i) Seeds 0810010 Anise Pimpinella anisum 0810020 Black caraway Nigella sativa 0810030 Celery seed Apium graveolens Lovage seed 0810040 Coriander seed Coriandrum sativum 0810050 Cumin seed Cuminum cyminum 0810060 Dill seed Anathum graveolens 0810070 Fennel seed Foeniculum vulgare 0810080 Fenugreek Trigonella foenum-graecum 0810090 Nutmeg Myristica fragans 0810990 Others (3) 0820000 (ii) Fruits and berries 0820010 Allspice Pimenta dioica 0820030 Anise pepper (Japan pepper) Zanthooxylum piperitum 0820040 Caraway Carum carvi 0820050 Cardamom Elettaria cardamomum 0820110 Juniper berries Juniperus communis 0820120 Pepper, black and white Piper nigrum Long pepper, pink pepper 0820130 Vanilla pods Vanilla fragrans syn. Vanilla planifolia 0820140 Tamarind Tamarindus indica 0820990 Others (3) 0830000 (iii) Bark 0830010 Cinnamon Cinnamonum verum syn. C. zeylanicum Cassia 0830990 Others (3) 0840000 (iv) Roots or rhizome 0840010 Liquorice Glycyrrhiza glabra 0840020 Ginger Zingiber officinale 0840030 Turmeric (Curcuma) Curcuma spp. 0840040 Horseradish Armoracia rusticana 0840990 Others (3) 0850000 (v) Buds 0850010 Cloves Syzygium aromaticum 0850020 Capers Capparis spinosa 0850990 Others (3) 0860000 (vi) Flower stigma 0860010 Saffron Crocus sativus 0860990 Others (3) 0870000 (vii) Aril 0870010 Mace Myristica fragrans 0870990 Others (3) 0900000 9. SUGAR PLANTS (4) 0900010 Sugar beet (root) Beta vulgaris Whole product after removal of tops and adhering soil by rinsing or brushing 0900020 Sugar cane Saccharum officinarum Whole product after removal of decayed tissue, soil and roots 0900030 Chicory (4) roots Cichorium intybus Whole product after removal of tops and adhering soil by rinsing or brushing 0900990 Others (3) 1000000 10. PRODUCTS OF ANIMAL ORIGIN-TERRESTRIAL ANIMALS 1010000 (i) Meat, preparations of meat, offals, blood, animal fats fresh chilled or frozen, salted, in brine, dried or smoked or processed as flours or meals; other processed products such as sausages and food preparations based on these Whole product or the fat fraction only (5) 1011000 (a) Swine Sus scrofa 1011010 Meat 1011020 Fat free of lean meat 1011030 Liver 1011040 Kidney 1011050 Edible offal 1011990 Others (3) 1012000 (b) Bovine Bos spec. 1012010 Meat 1012020 Fat 1012030 Liver 1012040 Kidney 1012050 Edible offal 1012990 Others (3) 1013000 (c) Sheep Ovis aries 1013010 Meat 1013020 Fat 1013030 Liver 1013040 Kidney 1013050 Edible offal 1013990 Others (3) 1014000 (d) Goat Capra hircus 1014010 Meat 1014020 Fat 1014030 Liver 1014040 Kidney 1014050 Edible offal 1014990 Others (3) 1015000 (e) Horses, asses, mules or hinnies Equus spec. 1015010 Meat 1015020 Fat 1015030 Liver 1015040 Kidney 1015050 Edible offal 1015990 Others (3) 1016000 (f) Poultry chicken, geese, duck, turkey and Guinea fowl , ostrich, pigeon Gallus gallus, Anser anser, Anas platyrhynchos, Meleagris gallopavo, Numida meleagris, Coturnix coturnix, Struthio camelus, Columba sp. 1016010 Meat 1016020 Fat 1016030 Liver 1016040 Kidney 1016050 Edible offal 1016990 Others (3) 1017000 (g) Other farm animals Rabbit, Kangaroo, game 1017010 Meat 1017020 Fat 1017030 Liver 1017040 Kidney 1017050 Edible offal 1017990 Others (3) 1020000 (ii) Milk and cream, not concentrated, nor containing added sugar or sweetening matter, butter and other fats derived from milk, cheese and curd Whole product or the fat fraction only (6) 1020010 Cattle 1020020 Sheep 1020030 Goat 1020040 Horse 1020990 Others (3) 1030000 (iii) Birds eggs, fresh preserved or cooked; Shelled eggs and egg yolks fresh, dried, cooked by steaming or boiling in water, moulded, frozen or otherwise preserved whether or not containing added sugar or sweetening matter Whole product or the fat fraction only (7) 1030010 Chicken 1030020 Duck 1030030 Goose 1030040 Quail 1030990 Others (3) 1040000 (iv) Honey Apis melifera, Melipona spec. Royal jelly, pollen 1050000 (v) Amphibians and reptiles Rana spec. Crocodilia spec. Frog legs, crocodiles 1060000 (vi) Snails Helix spec. Whole product after removal of the shell 1070000 (vii) Other terrestrial animal products 1100000 11. FISH, FISH PRODUCTS, SHELL FISH, MOLLUSCS AND OTHER MARINE AND FRESHWATER FOOD PRODUCTS (8) 1200000 12. CROPS OR PARTS OF CROPS EXCLUSIVELY USED FOR ANIMAL FEED (8) (1) The code number is introduced by this Annex and is intended to set a classification under this and other related Annexes of Regulation (EC) No 396/2005. (2) The scientific name of the items listed in the column Examples of individual products within the groups to which the MRLs apply , where possible and relevant, is mentioned. As much as possible the International System of Nomenclature is followed. (3) The word others  covers anything not explicitly mentioned under the rest of the codes within Groups to which the MRLs apply . (4) MRLs in Annex II and III for the product apply only for the product when used for human consumption. For parts of the product used exclusively as ingredients for animal feed, separate MRLs will be applicable. (5) Where the pesticide and/or metabolites (included in the residue definition) is/are water soluble (log Pow less than 3) the MRL is expressed as mg/kg of meat (including fat), preparations of meat, offal and animal fats. Where the pesticide and/or metabolite (included in the residue definition) is/are fat soluble (log Pow greater than or equal to 3) the MRL is expressed as mg/kg of fat contained in the meat, preparations of meat, offal and animal fats. In the case of foodstuffs with a fat content of 10 % or less by weight, the residue is related to the total weight of the boned foodstuff. In such cases, the maximum level is one-tenth of the value related to fat content, but must be no less than 0,01 mg/kg. The latter does not apply when the MRL is set at the LOD. (6) Where the pesticide and/or metabolites (included in the residue definition) is/are water soluble (log Pow less than 3) the MRL is expressed as mg/kg of milk and milk products. Where the pesticide and/or metabolite (included in the residue definition) is/are fat soluble (log Pow greater than or equal to 3) the MRL is expressed as mg/kg of cows milk and whole cream cows milk. In determining the residues in raw cows milk and whole cream cows milk, a fat content of 4 % by weight should be taken as a basis. For raw milk and whole cream milk of another animal origin the residues are expressed on the basis of the fat. For the other foodstuffs listed with a fat content of less than 2 % by weight, the maximum level is taken as half that set for raw milk and whole cream milk, with a fat content of 2 % or more by weight, the maximum level is expressed in mg/kg of fat. In such cases, the maximum level is 25 times that set for raw milk and whole cream milk. The latter does not apply when the MRL is set at the LOD. (7) Where the pesticide and/or metabolites (included in the residue definition) is/are water soluble (log Pow less than 3) the MRL is expressed as mg/kg of shelled fresh eggs, for birds eggs and egg yolks; Where the pesticide/or metabolite (included in the residue definition) is/are fat soluble (log Pow greater than or equal to 3) the MRL is also expressed as mg/kg of shelled fresh eggs, for birds eggs and egg yolks. However, for eggs and egg products with a fat content higher than 10 %, the maximum level is expressed in mg/kg fat. In this case, the maximum level is 10 times higher than the maximum level for fresh eggs. The latter does not apply when the MRL is set at the LOD. (8) MRLs not applicable until the individual products are identified and listed.